COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH 
 
 
                                        NO.
2-05-445-CV
KENNETH
SMITH AND ALL OCCUPANTS                               APPELLANTS
 
                                                   V.
 
ANANIAS
FREENEY AND KENNETH WATSON                           APPELLEES
 
                                               ----------
         FROM COUNTY COURT AT LAW
NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On April 24, 2006, we notified appellants that their brief had not
been filed as required by TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellants or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.




Because appellants= brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
Appellants shall pay all costs of this appeal, for which let execution
issue.
 
PER CURIAM               
 
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: May 18, 2006
 




[1]See Tex. R. App. P. 47.4.